 Case: 3:20-cv-00361-TMR-MJN Doc #: 2 Filed: 08/27/20 Page: 1 of 3 PAGEID #: 55




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

KENNETH V. WILSON,

       Plaintiff,                                     Case No. 3:20-cv-361

vs.

WRIGHT PATTERSON AFB, et al.,                         District Judge Thomas M. Rose
                                                      Magistrate Judge Michael J. Newman
      Defendants.
______________________________________________________________________________

ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED IN FORMA
                        PAUPERIS (DOC. 1)

                                               ****

  REPORT AND RECOMMENDATION1 THAT: (1) PLAINTIFF’S COMPLAINT BE
  DISMISSED AS FRIVOLOUS UNDER 28 U.S.C. § 1915; (2) SERVICE OF PROCESS
       NOT ISSUE; AND (3) THIS CASE BE TERMINATED ON THE DOCKET
______________________________________________________________________________

       This civil case is before the Court on pro se Plaintiff’s motion to proceed in forma pauperis

(“IFP”) under 28 U.S.C. § 1915. Doc. 1. For good cause shown, the undersigned GRANTS

Plaintiff’s motion. Doc. 1. Because Plaintiff is proceeding IFP, the Court is required to screen his

complaint pursuant to 28 U.S.C. § 1915(e)(2) to determine whether it is “frivolous or malicious or

fails to state a claim upon which relief may be granted.” Johnson v. City of Wakefield, 483 F.

App’x 256, 260 (6th Cir. 2012); Brewer v. Cleveland Mun. Sch. Dist., 84 F. App’x 570, 571 (6th

Cir. 2003).

       In his pro se complaint, Plaintiff alleges that some unknown individual or entity “stole” a

military contract fifty years ago from Wright Patterson Air Force Base and that, at the age of 9, he



       1
       Attached hereto is a NOTICE to the parties regarding objections to this Report and
Recommendation.
 Case: 3:20-cv-00361-TMR-MJN Doc #: 2 Filed: 08/27/20 Page: 2 of 3 PAGEID #: 56




“was taken from [his] home to Wright Patterson [Air Force] Base and a chip was put in [his]

head[.]” Doc. 1-2 at PageID 9. These allegations can aptly be characterized as “describing

fantastic or delusional scenarios”; thus, satisfying the definition of frivolousness. Neitzke v.

Williams, 490 U.S. 319, 325, 327-28 (1989).

        Accordingly, the undersigned RECOMMENDS that: (1) Plaintiff’s pro se complaint be

DISMISSED as frivolous under 28 U.S.C. § 1915; (2) service of process not issue; and (3) this

action be TERMINATED on the Court’s docket.



Date:   August 27, 2020                            s/ Michael J. Newman
                                                   Michael J. Newman
                                                   United States Magistrate Judge




                                               2
 Case: 3:20-cv-00361-TMR-MJN Doc #: 2 Filed: 08/27/20 Page: 3 of 3 PAGEID #: 57




                           NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections

to the proposed findings and recommendations within FOURTEEN days after being served with

this Report and Recommendation. This period is not extended by virtue of Fed. R. Civ. P. 6(d) if

served on you by electronic means, such as via the Court’s CM/ECF filing system. If, however,

this Report and Recommendation was served upon you by mail, this deadline is extended to

SEVENTEEN DAYS by application of Fed. R. Civ. P. 6(d). Parties may seek an extension of the

deadline to file objections by filing a motion for extension, which the Court may grant upon a

showing of good cause.

       Any objections filed shall specify the portions of the Report and Recommendation objected

to, and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based, in whole or in part, upon matters occurring of record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs.

       A party may respond to another party’s objections within FOURTEEN days after being

served with a copy thereof. As noted above, this period is not extended by virtue of Fed. R. Civ.

P. 6(d) if served on you by electronic means, such as via the Court’s CM/ECF filing system. If,

however, this Report and Recommendation was served upon you by mail, this deadline is extended

to SEVENTEEN DAYS by application of Fed. R. Civ. P. 6(d).

       Failure to make objections in accordance with this procedure may forfeit rights on appeal.

See Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947, 949-50

(6th Cir. 1981).



                                                3
